Title: To George Washington from Jonathan Trumbull, Sr., 20 April 1784
From: Trumbull, Jonathan Sr.
To: Washington, George



Dear Sir
Lebanon [Conn.] 20th April 1784

Having had the satisfaction to accord with you in the Sentiment of retiring from the busy Cares of public Life, to the

tranquil Scenes of private Enjoyment, I anticipate with much pleasure the Reflections which such a State will enable us to make upon the happy issue of those anxious & perplexing vicissitudes through which, in the Course of an Eight Years unusual War, you & I have had the Lot to pass, and in the Cares & solicitudes of which, we have born no ignoble part.
I felicitate you Sir! with great cordiality, on your having already reached the Goal of your wishes—and most devoutly invoke the divine Benediction on your Enjoyments & pursuits. A Month more I trust, will bring me to the Haven of retirement, in the Tranquility of which I hope to have leisure to attend to & cultivate those Seeds of private Friendship, which have been planted during the Tumults of War, and in the Cultivation of which I promise myself to reap much pleasure.
Indulging these prospects, I am induced to wish, & even to hope, that the Correspondence between you and me, which commenced under the pressure of disagreeable circumstances, may not wholly cease when we find ourselves in a happier situation—Altho enveloped in the shades of retirement, the busy Mind cannot suppress its activity, but will be seeking some employment, which will indeed be necessary to dispel that languor, which a Scene of Inactivity would be apt to produce. Subjects will not be wanting; far different, & more agreable I trust, than those we have been accustomed to dwell upon: and Occasions will present, which may serve to beguile a lingering Hour, and afford some pleasing Amusement, or instructive Information.
Let not the Disparity of Age, or the idea of a Correspondent, seventy three Years advanced on his Journey through Life, chill your Expectations from this proposal; I promise you my best Endeavours; and when you perceive, as too soon alas! you may, that your Returns are not proportionate to your disbursments, you have only to cease your Correspondence; I shall submit.
The fruits of our peace & Independence do not at present, wear so promising an Appearance as I had fondly painted to my Mind. The Jealousies, the Prejudices & Turbulence of the People, at Times, almost stagger my Confidence in our political Establishment; and almost occasion me to think that they will shew themselves unworthy the noble prize for which we have contended, and which I had pleased myself was so near our Enjoyment. But again I check this rising Impatience, & console

myself under the present prospect, with the consideration, that the same beneficent & wise Providence which has done so much for this Country, will not eventually leave us to ruin our own happiness, to become the Sport of Chance, or the Scoff of an admiring World, but that great things are still in store for this people, which Time & the Wisdom of the Great Director, will produce in its best season. In this better Confidence, I bid you Adieu for the present, wishg you every felicity, while I subscribe myself—with sincere Esteem & the most affectionate Regard Dear Sir Your most Obedient & most hume Servant

Jonth. Trumbull

